Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 10, 2019.
	Claims 1-22 are pending and are under consideration. 
	
Priority
This application is a continuation of application 15/568,961 filed on October 24, 2017, now U.S. Patent 10,617,770, which is a 371 of PCT/US2016/209084 filed on April 23, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/152,780 filed on April 24, 2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
1.	Applicant has not filed any Information Disclosure Statements with the instantapplication. 

The Examiner cites below prior art previously cited in Applicant's parent application 15/568,961. 
Campuzano et al (GenBank AH003505.2, 2016); 
Wardle et al (GenBank NM_001161706.1, 2009);
Henrion-Caude et al (WO 14/095922; filed December 17, 2013; priority to December 17, 2012)
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because copies of said publications are present in the application papers of parent application 15/568,961. 

Claim Objections
2. 	Claims 6-23 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, Claims 6-23 have not been further treated on the merits.
	Applicant is respectfully reminded of the amended claim set filed March 26, 2018 in parent application 15/568,961 for correct recitation of claim dependency.
	Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


3. 	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,617,770. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘770 claims (claim 1) a nucleic acid comprising an expression construct comprising a human frataxin (FXN) coding sequence and a truncated human FXN 3' untranslated region (UTR) operably linked to a promoter, 
wherein the expression construct is flanked on each side by an inverted terminal repeat sequence.
With respect to Claim 2, ‘770 claims (claim 1) wherein the human FXN coding sequence is codon-optimized for expression in human cells.
With respect to Claim 3, ‘770 claims (claim 1) wherein the FXN coding sequence comprises the sequence of SEQ ID NO: 1.
With respect to Claim 4, ‘770 claims (claim 2) wherein the promoter comprises one or more of the following: a Desmin promoter, a chicken beta-actin (CBA) promoter, or an endogenous human FXN promoter (hFXNPro).
With respect to Claim 5, ‘770 claims (claim 3) wherein the Desmin promoter comprises the sequence of SEQ ID NO: 2.
Thus, the instant claims are anticipated by and/or obvious variants of the ‘770 patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puccio et al (U.S.2014/0221462; priority to February 1, 2013; of record in parent application 15/568,961), as evidenced by Campuzano et al (GenBank AH003505.2, 2016; of record in parent application 15/568,961) and Wardle et al (GenBank NM_001161706.1, 2009; of record in parent application 15/568,961).
With respect to Claim 1, Puccio et al disclose a nucleic acid comprising an expression construct comprising a human frataxin (FXN) coding sequence [0029], transcript variant 3 (GenBank NM_001161707) operably linked to a promoter [0023, 50], wherein the expression construct is flanked on each side by an inverted terminal repeat sequence [0087-88].
Campuzano et al evidence that the human FXN transcript variant 3 of Wardle et al (GenBank NM_001161706.1) naturally comprises a truncated human FXN 3' untranslated region (UTR) relative to the wildtype 3’ UTR of transcript variant 3. 
With respect to Claim 4, Puccio et al disclose wherein the promoter comprises a chicken beta-actin (CBA) promoter [0050].
Thus, Puccio et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 2 and 4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Puccio et al (U.S.2014/0221462; priority to February 1, 2013; of record) in view of Campuzano et al (GenBank AH003505.2, 2016; of record in parent application 15/568,961) and Wardle et al (GenBank NM_001161706.1, 2009; ; of record in parent application 15/568,961), as applied to Claims 1 and 4 above, and in further view of Stewart et al (U.S. 2018/0021364; priority to January 16, 2015).
Determining the scope and contents of the prior art.

wherein the expression construct is flanked on each side by an inverted terminal repeat sequence.

Puccio et al do not disclose wherein the frataxin coding sequence is codon-optimized.  
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 2, Stewart et al is considered relevant prior art for having disclosed a gene therapy method for the treatment of Freidreich’s ataxia [0021], comprising the step of administering an AAV vector encoding human FXN [0276] operably linked to a promoter, wherein the expression construct is flanked on each side by an inverted terminal repeat (Example 1, [0395-396]). Stewart et al disclosed wherein the human FXN coding sequence is either wildtype or codon-optimized for expression in human cells ([0396], Table 22). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, virology, anatomy and physiology, gene therapy methods, and genetics. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a wildtype FXN transgene, as disclosed by Puccio et al, with a codon-optimized FXN transgene, as disclosed by Stewart et al, in a gene therapy method to treat Friedrich’s ataxia with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a wildtype FXN transgene with a codon-optimized FXN transgene, because Stewart et al disclosed that the FXN transgene may either be wildtype or codon-optimized, and successfully demonstrated designing and using both wildtype and codon-optimized FXN transgenes (Table 22). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 4, Puccio et al disclose wherein the promoter comprises a chicken beta-actin (CBA) promoter [0050].

The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henrion-Caude et al (WO 14/095922; filed December 17, 2013; priority to December 17, 2012; of record in parent application 15/568,961) is considered relevant prior art for having disclosed a nucleic acid comprising a truncated human FXN 3' untranslated region (UTR) (pg 2, lines 21-25; pg 14, line 1-pg 15, line 8). However, Henrion-Caude et al disclosed the use of the truncated FXN 3’ UTR variations in combination with a gene of interest that is not a FXN gene (Abstract, pg 11, lines 10-15).

Conclusion
7. 	Claims 1-5 are rejected. 
	Claims 6-23 are objected to for being improper multiply dependent claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633